 In the Matter of HANOVERCORDAGE COMPANYandTEXTILE WORKERSORGANIZING COMMITTEE, FOR LOCAL#133CaseNo. C-1233.-Decided April 27,1939Twine andLightRope ManufacturingIndustry-Settlement:stipulation pro-viding for compliancewith Act ;including reinstatement and backpay-Order:entered on stipulation.Mr. Samuel G. ZackandMr. Weldon P. Monson,for the Board.Mr. Horace G. Ports,of York, Pa., for the respondent.Mr. Ben Law,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by Textile WorkersOrganizing Committee, herein called the T. W. O. C., for Local No.133 TextileWorkers of Lancaster, Pennsylvania, and vicinity, theNational Labor Relations Board, herein called the Board, by theRegional Director for the Fourth Region (Philadelphia, Pennsyl-vania), issued its complaint dated March 3, 1939, against the Han-over Cordage Company, Hanover, Pennsylvania, herein called therespondent, alleging that the respondent had engaged in and wasengaging in unfair labor practices affecting commerce within themeaning of the National Labor Relations Act, 49 Stat. 449, hereincalled the Act.A copy of the complaint accompanied by notice ofhearing was duly served upon the respondent and the T. W. O. C.Concerning the unfair labor practices, the complaint alleged insubstance that the respondent discharged and has refused rein-statement to certain employees because they had joined and assistedthe T. W. O. C., that the respondent had posted notices threateningits employees with loss of employment in the event said employeesjoined a labor organization, and that the respondent had made state-ments threatening to discharge its employees if they accepted liter-ature distributed by the T. W. O. C.On March 13, 1939, the respondent filed its answer to the complaintin which it admitted the allegations concerning its corporate structure12 N. L. R. B., No. 60.507 508DECISIONS OF NATIONAL LABOR RELATIONS BOARDand the nature of its business, but denied the allegations of unfairlabor practices.Pursuant to notice, a hearing was held at Hanover, Pennsylvania,on March 20 and 21, 1939, before Martin Raphael, the Trial Examinerduly designated by the Board.The respondent and the Board wererepresented by counsel and participated in the proceeding.Fullopportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues was afforded all par-ties.During the hearing, on March 21, 1939, the Trial Examinerreceived in evidence without objection a stipulation in settlement ofthe case entered into by the respondent, the T. W. O. C., and counselfor the Board.The aforesaid stipulation provides as follows :It is hereby stipulated by and between the Hanover CordageCompany, respondent herein; Textile Workers Organizing Com-mittee, for Local No. 133, a party herein; and Weldon P. Monson,attorney for the National Labor Relations Board, that :I.Upon charges duly filed by the Textile Workers OrganizingCommittee for Local No. 133, the National Labor RelationsBoard by the Regional Director for the Fourth Region, actingpursuant to authority granted in Section 10 (b) of the NationalLabor Relations Act, 49 Stat. 449, and its Rules and Regulations,Series 1, as amended, Article 4, Section 1, issued its Complainton the third day of March 1939, against the Hanover CordageCompany, respondent herein;II.The taking of further testimony or evidence before theExaminer in the matter and as concerning the charge andamended charge and allegations in the complaint relating to therespondent's Hanover plant and employees therein, or the mak-ing of findings of fact and conclusions by the Board pursuantto the provisions of the National Labor Relations Act are herebyexpressly waived by respondent;III.Upon this stipulation, if approved by the National LaborRelations Board, and upon the pleadings and record hereintogether with the stipulation on commerce marked "Board Ex-hibit 3," an order may forthwith be entered by said Board andby the appropriate U. S. Circuit Court of Appeals, without fur-ther notice of the application for enforcement thereof, providingas follows :The respondent, Hanover Cordage Company, and its officers,agents, successors, and assigns shall:1.Cease and desist :(a)From, in any manner, interfering with, restraining orcoercing its employees in the exercise of their rights to self- HANOVER CORDAGE COMPANY509organization, to form, join or assist labor organizations, to bar-gain collectively through representatives of their own choosing,and to engage in concerted activities for the purposes of collectivebargaining or other mutual aid or protection, as guaranteed inSection 7 of the National Labor Relations Act;(b)From discouraging membership in the Textile WorkersOrganizing Committee for Local No. 133 or any other labor or-ganization of its employees, by discriminating against employeesin regard to hire or tenure of employment or of any conditionof employment, or in any other manner.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act :(a)Offer to James M. Staup, Edwin Goodling, and CharlesPennel, on or before April 19, 1939 full reinstatement to theirformer positions of employment without prejudice to their senior-ity, if any, and other rights and privileges ; it being understood,however, that the respondent will reinstate said employees tosubstantially equivalent work onWednesday, March 22, at thesame rate of pay based on a 44 hour week, and further that inthe event that the respondent cannot so place said employees, itwill pay said employees for the time they are unemployed.(b)Make whole the said James M. Staup, Edwin Goodling,and Charles Pennel, together with William Sterner, for loss ofpay suffered, by payment to each of them, respectively, and im-mediately upon the approval of this stipulation by the Board, thesum set forth following his name appearing in appendix Aannexed hereto and made a part hereof, which sum is in fullsettlement of the amount which each would have earned as wagesfrom the dates of their respective discharges on December 5,1938 in the case of William Sterner, on December 7, 1938 in thecase of James M. Staup, on December 8, 1938, in the cases ofEdwin Goodling and Charles Pennel, to said date of payment;it being further agreed that the amount of $60.00 in the case ofJames M. Staup, the amount of $150.00 in the case of EdwinGoodling, the amount of $49.60 in the case of Charles Pennel,and the amount of $47.50 in the case of William Sterner, willbe paid by the respondent to the Pennsylvania UnemploymentCompensation Fund for the purpose of reimbursing said Fundfor the amounts that said employees received from the said Fundand for the further purpose of restoring them to their standingon the records of the Fund as of the date of their respectivetermination of employment.(c)Post and keep visible in prominent places in each depart-ment of respondent's said Hanover plant, for a period of 510DECISIONSOF NATIONALLABOR RELATIONS BOARDsixty (60) days after receipt, copies of the order entered by theNational Labor Relations Board and notice stating that the re-spondent will cease and desist in the manner aforesaid, and re-spondent will take the affirmative action as aforesaid;(d) Inform all of its officers and agents, including its super-intendent, foremen, and other supervisory employees, that theyshall not threaten employees in any manner because of theirmembership in any labor organization in general, or the TextileWorkers Organizing Committee in particular;(e)Notify the Regional Director for the Fourth Region, inwriting, of compliance with the foregoing order within sixty(60) days from the date of its entry by the Board.IV. It is stipulated and agreed upon that the appropriateU. S. Circuit Court of Appeals may, upon application of the Na-tional Labor Relations Board, enter a decree enforcing the afore-said order of the Board, respondent hereby expressly waiving itsrights to contest the entry of such decree in the appropriateU. S. Circuit Court of Appeals, and, further, expressly waivingtheir rights to receive notice of the filing by the National LaborRelations Board for the application of such a decree.V. It is further stipulated and agreed that this stipulation issubject to the approval of the National Labor Relations Board.On March 30, 1939, the Board issued its order approving the abovestipulation, making it part of the record in the case, and transferringthe proceeding to the Board for the purpose of entry of a decisionand order by the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe respondent, a Pennsylvania corporation since 1903, has itsoffice and place of business in Hanover, Pennsylvania, where it en-gages in the production, sale, and distribution of twine and light rope.The principal raw materials used by the respondent at its Hanoverplant are jute, hemp, and java.Approximately 90 per cent of theseraw materials, valued at about $330,000, were shipped from otherStates into Pennsylvania for use at respondent's Hanover plant in1938.Approximately 85 per cent of the finished products of the Han-over plant, valued at about $675,000, were shipped to States otherthan Pennsylvania in 1938.A weekly average of 280 persons wereemployed at the Hanover plant during 1938.1I Data as to business of the respondent agreed to by stipulation between the respondentand the Board. HANOVER CORDAGE COMPANY511We find that the above-described operations constitute a continuousflow of trade, traffic, and commerce among the several States.II.THE ORGANIZATION INVOLVEDTextileWorkers of Lancaster, Pennsylvania and Vicinity, LocalNo. 133, affiliated through the Textile Workers Organizing Commit-tee with the Congress of Industrial Organizations, is a labor organiza-tion admitting to membership the employees of the respondent.ORDERUpon the basis of the above findings of fact, stipulation, and entirerecord in this case, and pursuant to Section 10 (c) of the NationalLabor Relations Act, the National Libor Relations Board herebyorders that Hanover Cordage Company, Hanover, York County,Pennsylvania, and its officers, agents, successors, and assigns shall:1.Cease and desist :(a) From, in any manner, interfering with, restraining, or coercingits employees in the exercise of their rights to self-organization, toform, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage inconcerted activities for the purpose of collective bargaining or othermutual aid or protection, as guaranteed in Section 7 of the NationalLabor Relations Act;(b)From discouraging membership in the Textile Workers Or-ganizing Committee for Local No. 133 or any other labor organizationof its employees, by discriminating against employees in regard tohire or tenure of employment or of any condition of employment, orin any other manner.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer to James M. Staup, Edwin Goodling, and Charles Pen-nel, on or before April 19, 1939, full reinstatement to their formerpositions of employment without prejudice to their seniority, if any,and other rights and privileges; it being understood, however, thatthe respondent will reinstate said employees to substantially equiv-alent work on Wednesday, March 22, at the same rate of pay basedon a 44-hour week, and further that in the event that the respondentcannot so place said employees, it will pay said employees for the timethey are unemployed ;(b)Make whole the said James M. Staup, Edwin Goodling, andCharles Pennel, together with William Sterner, for loss of pay suf-fered, by payment to each of them respectively, and immediately uponthe approval of this stipulation by the Board, the sum set forth fol-lowing his name appearing in appendix "A" annexed hereto and made 512DECISIONSOF NATIONALLABOR RELATIONS BOARDa part hereof, which sum is in full settlement of the amount whicheach would have earned as wages from the date of their respectivedischarges on December 5, 1938, in the case of William Sterner, onDecember 7, 1938, in the case of James M. Staup, on December 8,1938, in the cases of Edwin Goodling and Charles Pennel, to saiddate of payment; it being further agreed that the amount of $60 inthe case of James M. Staup, the amount of $150 in the case of EdwinGoodling, the amount of $49.60 in the case of Charles Pennel, andthe amount of $47.50 in the case of William Sterner, will be paid bythe respondent to the Pennsylvania Unemployment CompensationFund for the purpose of reimbursing said Fund for the amounts thatsaid employees received from the said Fund and for the furtherpurpose of restoring them to their standing on the records of theFund as of the date of their respective termination of employment;(c)Post and keep visible in prominent places in each departmentof respondent's said Hanover plant, for a period of sixty (60) daysafter receipt, copies of the Order entered by the National LaborRelations Board and notice stating that the respondent will cease anddesist in the manner aforesaid, and respondent will take the affirma-tive action as aforesaid;(d) Inform all of its officers and agents, including its superin-tendent, foremen, and other supervisory employees, that they shallnot threaten employees in any manner because of their membershipin any labor organization in general, or the Textile Workers Organ-izing Committee in particular;(e)Notify the Regional Director for the Fourth Region, in writ-ing, of compliance with the foregoing Order within sixty (60) daysfrom the date of its entry by the Board.APPENDIx AJames M. Staup-----------------------------------------$39.56CharlesPennel------------------------------------------124.28William Sterner -----------------------------------------73.70Edwin Goodling------------------------------------------00.00